Judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Bings], convicting the appellant of the crimes of (1) assault in the third degree and (2) leaving the scene of an accident; suspending sentence upon the assault conviction, and imposing a fine of $100 or, in default of payment thereof, a term of twenty days in the city prison on the other conviction, affirmed.' No opinion. Hagarty, Adel and Close, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote to reverse the judgments of conviction and to dismiss the informations on the ground that the guilt of the defendant was not established beyond a reasonable doubt.